Exhibit 10.59

EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 13, 2010
(the “Effective Date”) between SILICON VALLEY BANK, a California banking
corporation (“Bank”), and U.S. AUTO PARTS NETWORK, INC., a Delaware corporation
(“USAPN”), AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC., a Delaware
corporation (“ASAP”), GO FIDO, INC., a Delaware corporation (“Go Fido”), PARTS
BIN, INC., a Delaware corporation (“Parts Bin”), LOBO MARKETING, INC., a Texas
corporation (“Lobo”), WHITNEY AUTOMOTIVE GROUP, INC., a Delaware corporation
(“Whitney”), VALUE SOLUTIONS, INC., a Delaware corporation (“Value”), PRIVATE
LABEL PARTS, INC., a Delaware corporation (“Private Label”), PACIFIC 3PL, INC.,
a Delaware corporation (“Pacific”), AUTOMD, INC., a Delaware corporation
(“AutoMD”), and LOCAL BODY SHOPS, INC., a Delaware corporation (“Local Body
Shops” and with USAPN, ASAP, Go Fido, Parts Bin, Lobo, Whitney, Value, Private
Label, Pacific, and AutoMD, each a “Borrower” and collectively, the “Borrower”),
provides the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank. The parties agree as follows:

 

  1.

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

  2.

LOAN AND TERMS OF PAYMENT

2.1.              Promise to Pay.    Borrower hereby unconditionally promises to
pay Bank the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.

 

  2.1.1.

Revolving Advances.

(a)        Availability.    Subject to the terms and conditions of this
Agreement, Bank shall make Advances to Borrower of at least $100,000 but in any
event not to exceed the Availability Amount. Amounts borrowed hereunder may be
repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

(b)        Termination; Repayment.    The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable. In addition, at Borrower’s option, so
long as an Event of Default has not occurred and is not continuing, Borrower
shall have the option to terminate the Revolving Line without penalty or
premium, provided Borrower (i) provides written notice to Bank of its election
to terminate the Revolving Line at least fifteen (15) days prior to such
termination, and (ii) pays, on the date of the termination (A) all accrued and
unpaid interest with respect to the Revolving Line through the date of
termination; (B) all remaining unpaid principal amount owing on the Revolving
Line as of the termination date; and (C) all other sums, if any, that shall have
become due and payable hereunder with respect to the Revolving Line. In
addition, at Borrower’s option, so long as an Event of Default has not occurred
and is not continuing, Borrower shall have the option to permanently reduce the
Revolving Line in part from time to time in minimum increments of $1,000,000,
without penalty or premium, provided Borrower (i) provides written notice to
Bank of its election to so reduce the Revolving Line at least fifteen (15) days
prior to such reduction, and (ii) pays, on the date of the reduction (A) the
amount, if any, by which the aggregate principal amount of the Advances then
outstanding plus the Dollar Equivalent amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserve exceed the Revolving Line as so reduced; (B) all
accrued and unpaid interest on such excess amount through the date of reduction;
and (C) all other sums, if any, that shall have become due and payable hereunder
with respect to such excess amount.

 

  2.1.2.

Letters of Credit Sublimit.



--------------------------------------------------------------------------------

(a)              As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit denominated in Dollars or a Foreign Currency for Borrower’s
account. The aggregate Dollar Equivalent amount utilized for the issuance of
Letters of Credit shall at all times reduce the amount otherwise available for
Advances under the Revolving Line. The Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed Four Million Dollars
($4,000,000).

(b)               If, on the Revolving Line Maturity Date (or the effective date
of any termination of this Agreement), there are any outstanding Letters of
Credit, then on such date Borrower shall provide to Bank cash collateral in an
amount equal to 105% of the Dollar Equivalent of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to such Letters of Credit. All Letters
of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s standard
Application and Letter of Credit Agreement (the “Letter of Credit Application”).
Borrower agrees to execute any further documentation in connection with the
Letters of Credit as Bank may reasonably request. Borrower further agrees to be
bound by the regulations and interpretations of the issuer of any Letters of
Credit guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto except for Bank’s gross
negligence or wilful misconduct.

(c)               The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

(d)               Borrower may request that Bank issue a Letter of Credit
payable in a Foreign Currency. If a demand for payment is made under any such
Letter of Credit, Bank shall treat such demand as an Advance to Borrower of the
Dollar Equivalent of the amount thereof (plus fees and charges in connection
therewith such as wire, cable, SWIFT or similar charges).

(e)               To guard against fluctuations in currency exchange rates, upon
the issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

 

  2.1.3.

Term Loan.

(a)               Availability.    Bank shall make one (1) term loan available
to Borrower in an amount up to the Term Loan Amount on the Effective Date
subject to the satisfaction of the terms and conditions of this Agreement.

(b)               Repayment.    Borrower shall repay the Term Loan in
(i) sixteen (16) quarterly installments of principal as follows: (i) $1,000,000
from September 30, 2010 through June 30, 2011; $1,562,500 from September 30,
2011 through June 30, 2013; $1,875,000 from September 30, 2013 through March 31,
2014; and $2,125,000 on June 30, 2014, plus (ii) quarterly payments of accrued
interest (the “Term Loan Payment”). Beginning on September 30, 2010, each Term
Loan Payment shall be payable on the last day of each quarter. Borrower’s final
Term Loan Payment, due on the Term Loan Maturity Date, shall include all
outstanding principal and accrued and unpaid interest under the Term Loan. Once
repaid, the Term Loan may not be reborrowed.

(c)               Prepayment.     At Borrower’s option, so long as an Event of
Default has not occurred and is not continuing, Borrower shall have the option
to prepay all or any portion of the outstanding principal balance of the Term
Loan, provided Borrower (a) provides written notice to Bank of its election to
prepay the Term Loan at least fifteen (15) days prior to such prepayment, and
(b) pays, on the date of the prepayment (i) all accrued and

 

2



--------------------------------------------------------------------------------

unpaid interest with respect to the portion of the Term Loan being prepaid
through the date the prepayment is made; (ii) the principal amount to be
prepaid; (iii) a premium equal to the Make-Whole Premium, calculated with
respect to the principal amount to be prepaid; and (iv) all other sums, if any,
that shall have become due and payable hereunder with respect to the Term Loan.
Prepayments shall be applied to the Term Loan Payments in reverse chronological
order.

2.2.              Overadvances.     If, at any time, the outstanding principal
amount of any Advances exceeds the Revolving Line, Borrower shall immediately
pay to Bank in cash such excess.

 

  2.3.

Payment of Interest on the Credit Extensions.

(a)              Each Loan shall, at Borrower’s option, in accordance with the
terms of this Agreement, be either in the form of a Prime Rate Loan or a LIBOR
Loan; provided that in no event shall Borrower maintain at any time LIBOR Loans
having more than two (2) different Interest Periods.

(b)               Interest; Payment.     Subject to Section 2.3(c), each Loan
bears interest on the outstanding principal amount thereof from the date when
made, continued or converted until paid in full at a floating rate per annum
equal to (i) for Prime Rate Loans, the Prime Rate plus the applicable Prime Rate
Margin and (ii) for LIBOR Loans, the LIBOR Rate plus the applicable LIBOR Rate
Margin. On and after the expiration of any Interest Period applicable to any
LIBOR Loan outstanding on the date of occurrence of an Event of Default or
acceleration of the Obligations, the effective amount of such LIBOR Loan shall,
during the continuance of such Event of Default or after acceleration, bear
interest at the rate applicable to Default Rate (calculated based on the Prime
Rate). Pursuant to the terms hereof, interest on each Loan shall be paid in
arrears on each Interest Payment Date, and in any event at least quarterly.
Interest shall also be paid on the date of any prepayment of any Loan pursuant
to this Agreement for the portion of any Loan so prepaid and upon payment
(including prepayment) in full thereof. All accrued but unpaid interest on the
Loans shall be due and payable on the Maturity Date.

(c)              Default Rate.    Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase. Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
provided in this Section 2.3(c) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank

(d)              Prime Rate Loans.    Each change in the interest rate of the
Prime Rate Loans based on changes in the Prime Rate shall be effective on the
effective date of such change and to the extent of such change.

(e)              LIBOR Loans.    The interest rate applicable to each LIBOR Loan
shall be determined in accordance with Section 3.7(a) hereunder. Subject to
Sections 3.7 and 3.8, such rate shall apply during the entire Interest Period
applicable to such LIBOR Loan, and interest calculated thereon shall be payable
in accordance with Section 2.3(b).

(f)              Adjustment to Prime Rate Margin and LIBOR Rate Margin.

(i)              The LIBOR Rate Margin applicable to LIBOR Loans and the Prime
Rate Margin applicable to Prime Rate Loans shall be determined on the basis of
Borrower’s most recent quarterly Maximum Funded Debt Ratio, as reported to Bank
in Borrower’s financial statements provided pursuant to Sections 6.2(a) and
6.2(b), and such LIBOR Rate Margin and Prime Rate Margin shall be adjusted, as
applicable, promptly upon each receipt of such financial statements; provided
that the Maximum Funded Debt Ratio shall be deemed to be greater than 1.5:1.00
(A) at any time that an Event of Default has occurred and is continuing or
(B) at the option of Bank if Borrower fails to deliver the financial statements
required to be delivered by it pursuant to Sections 6.2(a) and 6.2(b), during
the period from the expiration of the time for delivery thereof until such
financial statements are delivered.

 

3



--------------------------------------------------------------------------------

(ii)              Borrower hereby agrees that if at any time after receipt by
Bank of any financial statements required to be delivered hereunder, Bank
determines in its reasonable discretion that an unjustified reduction in the
LIBOR Rate Margin and Prime Rate Margin, as applicable, has been granted to
Borrower, Borrower shall pay upon demand therefor (and in no event later than
the Business Day immediately succeeding the date such demand is made) an amount
equal to the difference between (i) the interest amount that should have been
paid by Borrower for such period but for such unjustified reduction in the LIBOR
Rate Margin and Prime Rate Margin, as applicable, and (ii) the interest amount
actually paid by Borrower for such period.

(g)              Computation; 360-Day Year.    In computing interest, the date
of the making of any Credit Extension shall be included and the date of payment
shall be excluded; provided, however, that if any Credit Extension is repaid on
the same day on which it is made, such day shall be included in computing
interest on such Credit Extension. Interest shall be computed on the basis of a
360-day year for the actual number of days elapsed.

(h)              Debit of Accounts.    Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off.

2.4.               Fees.    Borrower shall pay to Bank:

(a)              Good Faith Deposit.    On or prior to the Effective Date, a
fully earned, non-refundable good faith deposit equal to $25,000 (receipt of
which Bank acknowledges as of the Effective Date). Bank will apply the good
faith deposit to the Bank Expenses. Any amount of the good faith deposit not so
applied to Bank Expenses will be applied to the commitment fee described in
Section 2.4(a).

(b)              Commitment Fee.    A fully earned, non-refundable commitment
fee of $100,000 for the Revolving Line and $250,000 for the Term Loan, on the
Effective Date; and

(c)              Letter of Credit Fee.    Bank’s customary fees and expenses for
the issuance or renewal of Letters of Credit, upon the issuance of such Letter
of Credit, including, without limitation, a letter of credit fee of one and a
half percent (1.50%) per annum of the Dollar Equivalent of the face amount of
each Letter of Credit issued, each anniversary of the issuance during the term
of such Letter of Credit, and upon the renewal of such Letter of Credit by Bank;

(d)              Unused Revolving Line Facility Fee.    A fee (the “Unused
Revolving Line Facility Fee”), payable quarterly, in arrears, on a calendar year
basis, in an amount equal to 0.375% per annum of the average unused portion of
the Revolving Line, as determined by Bank. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder;

(e)              Make-Whole Premium.    The Make-Whole Premium when due pursuant
to the terms of Section 2.1.3(c); and

(f)              Bank Expenses.    All Bank Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this Agreement
incurred through and after the Effective Date, when due.

2.5.               Payments; Application of Payments.

(a)              All payments (including prepayments) to be made by Borrower
under any Loan Document shall be made in immediately available funds in U.S.
Dollars, without setoff or counterclaim, before 12:00 p.m. Pacific time on the
date when due. Payments of principal and/or interest received after 12:00 p.m.
Pacific time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

4



--------------------------------------------------------------------------------

(b)              Borrower shall have no right to specify the order or the
accounts to which Bank shall allocate or apply any payments required to be made
by Borrower to Bank or otherwise received by Bank under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.

 

  3.

CONDITIONS OF LOANS

3.1.              Conditions Precedent to Initial Credit Extension.    Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:

(a)              duly executed original signatures to the Loan Documents;

(b)              duly executed original signatures to the Control Agreements;

(c)              Borrower’s Operating Documents and a good standing certificate
of Borrower certified by the Secretary of State of Borrower State as of a date
no earlier than thirty (30) days prior to the Effective Date;

(d)              duly executed original signatures to the completed Borrowing
Resolutions for each Borrower;

(e)              certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

(f)              the Perfection Certificate of Borrower, together with the duly
executed original signatures thereto;

(g)              a landlord’s consent and bailee agreements in favor of Bank for
all locations listed on the Perfection Certificate except as provided in
Section 3.3(c), together with the duly executed original signatures thereto;

(h)              executed legal opinion of Cooley LLP, counsel to Borrower, in a
form reasonably satisfactory to Bank;

(i)              evidence satisfactory to Bank that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Bank; and

(j)              Whitney Stock Purchase, etc.    The following transactions
shall have been consummated, in each case on terms and conditions reasonably
satisfactory to Bank:

(i)              the Whitney Stock Purchase shall be consummated in accordance
with applicable law and the Whitney Stock Purchase Agreement;

(ii)              all conditions to the consummation of the Whitney Stock
Purchase set forth in the Whitney Stock Purchase Documentation shall have been
satisfied;

(iii)              Bank shall have received a fully executed Whitney Stock
Purchase Agreement certified by a Responsible Officer to be a true and complete
copy of the Whitney Stock Purchase Agreement;

(iv)              subject to the adjustment set forth in Section 2.3 and
Section 2.4 of the Whitney Stock Purchase Agreement, the aggregate consideration
paid to the Whitney Sellers in connection with the Whitney

 

5



--------------------------------------------------------------------------------

Stock Purchase shall not exceed the Purchase Price as defined in the Whitney
Stock Purchase Agreement existing as of the date hereof;

(v)              Bank shall have received satisfactory evidence that (i) the
Revolving Credit, Term Loan, Guaranty and Security Agreement dated as of May 14,
2009, among Whitney, Value Solutions, ASAP, the lenders party thereto and PNC
Bank, N.A., and all documents and agreements executed in connection therewith,
shall have been terminated and all amounts thereunder shall have been paid in
full; (ii) the Second Amended and Restated Subordinated Promissory Note, dated
as of May 14, 2009, by Whitney in favor of John Milos and all documents and
agreements executed in connection therwith, shall have been terminated and all
amounts thereunder shall have been paid in full; and (iii) satisfactory
arrangements shall have been made for the termination of all Liens, if any,
granted in connection with the foregoing subsections (i) and (ii).

(k)              Approvals.     Except for the Governmental Approvals described
in Schedule 3.1(j), all Governmental Approvals and consents and approvals of, or
notices to, any other Person required in connection with the Whitney Stock
Purchase, the execution and performance of the Loan Documents, the continuing
operations of each Borrower, the operations of each Borrower as expected to
result from the Whitney Stock Purchase and the other transactions contemplated
hereby shall have been obtained and are in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that could reasonably be expected to
restrain, prevent or otherwise impose burdensome conditions on the Whitney Stock
Purchase or the financing contemplated hereby.

(l)               payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

3.2.              Conditions Precedent to all Credit Extensions.    Bank’s
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a)               for Advances, timely receipt of an executed Notice of
Borrowing;

(b)               the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the Notice
of Borrowing and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c)               in Bank’s sole discretion, there has not been a Material
Adverse Change.

3.3.               Post-Closing Conditions.    Bank shall have received, in form
and substance satisfactory to Bank:

(a)               within 45 days after the Effective Date, delivery of the
Philippines Pledge Agreement;

(b)               within 30 days after the Effective Date, delivery of (i) duly
executed original signatures to the Control Agreements or (ii) evidence of
termination, in each case, with respect to (x) Whitney’s accounts at La Salle
State Bank, National City Bank and Bank of America and (z) USAPN’s accounts at
Merrill Lynch;

(c)               within 30 days after the Effective Date, delivery of
landlord’s consent, bailee or customs broker agreements, as applicable, in form
and substance reasonably acceptable to Bank for the following locations:
(i) 2601 Indian River Rd. 100, Chesapeake, VA 23325, (ii) 1008-C White Creek
Pile, Nashville, TN 37207, (iii) 111 E Wacker Dr., Suite 3000, Chicago, IL 6060,
(iv) 17820 East Pleasant Valley Road, Independence, OH 44131, and

 

6



--------------------------------------------------------------------------------

(v) Carmichael International Service (P.O. Box 51025, Los Angeles, CA 90051),
together with the duly executed original signatures thereto;

(d)              within 5 Business Days after the Effective Date, delivery of
original stock certificates for (i) ASAP, (ii) Whitney and (iii) Value, in each
case, containing the current legal name of the owner of such certificate;

(e)              within 15 days, deliver a payment direction notice to all
merchant credit card service providers, in form and substance reasonably
acceptable to Bank;

(f)              within 30 days after the Effective Date, terminate
(i) Whitney’s cash collateral account no. 196039957830 at PNC Bank, National
Association and (ii) USAPN’s cash collateral accounts at Bank of America
securing letters of credit; and

(g)              within 60 days after the Effective Date, the completion of the
Initial Audit.

3.4.               Covenant to Deliver.    Except as otherwise provided in
Section 3.3, Borrower agrees to deliver to Bank each item required to be
delivered to Bank under this Agreement as a condition precedent to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.5.              Procedures for Borrowing.

(a)              Advances.

(i)              Subject to the prior satisfaction of all other applicable
conditions to the making of Loan set forth in this Agreement, each Advance shall
be made upon Borrower’s irrevocable written notice delivered to Bank in the form
of a Notice of Borrowing, executed by a Responsible Officer of Borrower or his
or her designee or without instructions if the Loans are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss Bank suffers due to such reliance. Such Notice
of Borrowing must be received by Bank prior to 12:00 p.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date, in the case
of LIBOR Loans, and (ii) on the requested Funding Date, in the case of Prime
Rate Loans, specifying: (1) the amount of the Loan; (2) the requested Funding
Date; (3) whether the Advance is to be comprised of LIBOR Loans or Prime Rate
Loans; and (4) the duration of the Interest Period applicable to any such LIBOR
Loans included in such notice; provided that if the Notice of Borrowing shall
fail to specify the duration of the Interest Period for any Loan comprised of
LIBOR Loans, such Interest Period shall be one (1) month.

(ii)              The proceeds of all such Loans will then be made available to
Borrower on the Funding Date by Bank by transfer to the Designated Deposit
Account and, subsequently, by wire transfer to such other account as Borrower
may instruct in the Notice of Borrowing.

3.6.              Conversion and Continuation Elections

(a)              So long as (i) no Event of Default exists; (ii) Borrower shall
not have sent any notice of termination of this Agreement; and (iii) Borrower
shall have complied with such customary procedures as Bank has established from
time to time for Borrower’s requests for LIBOR Loans, Borrower may, upon
irrevocable written notice to Bank:

(i)               elect to convert on any Business Day, Prime Rate Loans into
LIBOR Loans;

(ii)              elect to continue on any Interest Payment Date any LIBOR Loans
maturing on such Interest Payment Date; or

 

7



--------------------------------------------------------------------------------

(iii)              elect to convert on any Interest Payment Date any LIBOR Loans
maturing on such Interest Payment Date into Prime Rate Loans.

(b)              Borrower shall deliver a Notice of Conversion/Continuation in
accordance with Section 10 to be received by Bank prior to 12:00 p.m. Pacific
time (i) at least three (3) Business Days in advance of the Conversion Date or
Continuation Date, if any Loans are to be converted into or continued as LIBOR
Loans; and (ii) on the Conversion Date, if any Loans are to be converted into
Prime Rate Loans, in each case specifying the:

(i)              proposed Conversion Date or Continuation Date;

(ii)              aggregate amount of the Loans to be converted or continued;

(iii)              nature of the proposed conversion or continuation; and

(iv)              duration of the requested Interest Period.

(c)              If upon the expiration of any Interest Period applicable to any
LIBOR Loans, Borrower shall have timely failed to select a new Interest Period
to be applicable to such LIBOR Loans, Borrower shall be deemed to have elected
to convert such LIBOR Loans into Prime Rate Loans.

(d)              Any LIBOR Loans shall, at Bank’s option, convert into Prime
Rate Loans in the event that (i) an Event of Default shall exist, or (ii) the
aggregate principal amount of Advances that are Prime Rate Loans which have been
previously converted to LIBOR Loans, or the aggregate principal amount of
existing Advances that are LIBOR Loans continued, as the case may be, at the
beginning of an Interest Period shall at any time during such Interest Period
exceed the Revolving Line. Borrower agrees to pay Bank, upon demand by Bank (or
Bank may, at its option, charge the Designated Deposit Account or any other
account Borrower maintains with Bank) any amounts required to compensate Bank
for any loss (including loss of anticipated profits), cost, or expense incurred
by Bank, as a result of the conversion of LIBOR Loans to Prime Rate Loans
pursuant to this Section 3.6(d).

(e)              Notwithstanding anything to the contrary contained herein, Bank
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable LIBOR market to fund any LIBOR Loans, but
the provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Loans.

3.7.              Special Provisions Governing LIBOR Loans.    Notwithstanding
any other provision of this Agreement to the contrary, the following provisions
shall govern with respect to LIBOR Loans as to the matters covered:

(a)              Determination of Applicable Interest Rate.    As soon as
practicable on each Interest Rate Determination Date, Bank shall determine
(which determination shall, absent manifest error in calculation, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Borrower.

(b)              Inability to Determine Applicable Interest Rate.    In the
event that Bank shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Loan, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loan on the
basis provided for in the definition of LIBOR, Bank shall on such date give
notice (by facsimile or by telephone confirmed in writing) to Borrower of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Loans until such time as Bank notifies Borrower that the circumstances giving
rise to such notice no longer exist, and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Borrower with respect to Loans in respect of
which such determination was made shall be deemed to be rescinded by Borrower.

 

8



--------------------------------------------------------------------------------

(c)              Compensation for Breakage or Non-Commencement of Interest
Periods.    Borrower shall compensate Bank, upon written request by Bank (which
request shall set forth the manner and method of computing such compensation),
for all losses, expenses, unrealized gains and liabilities (including any
interest paid by Bank to lenders of funds borrowed by it to make or carry its
LIBOR Loans, any loss, expense or liability incurred by Bank in connection with
the liquidation or re-employment of such funds, and, in the case of complete or
partial principal payments or conversions of LIBOR Loans prior to the last day
of the applicable Interest Period, any amount by which (A) the additional
interest which would have been payable on the amount so prepaid or converted had
it not been paid or converted until the last day of the applicable Interest
Period exceeds (B) the interest which would have been recoverable by Bank by
placing the amount so received on deposit in the certificate of deposit markets,
the offshore currency markets, or United States Treasury investment products, as
the case may be, for a period starting on the date on which it was so paid or
converted and ending on the last day of such Interest Period at the interest
rate determined by Bank in its reasonable discretion), if any, that Bank may
incur: (i) if for any reason (other than a default by Bank or due to any failure
of Bank to fund LIBOR Loans due to impracticability or illegality under Sections
3.8(c) and 3.8(d)) a borrowing or a conversion to or continuation of any LIBOR
Loan does not occur on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if for any reason
(including voluntary or mandatory prepayment or acceleration) any complete or
partial principal payment or any conversion of any of Borrower’s LIBOR Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan. Bank’s determination as to such amount shall be conclusive absent manifest
error.

(d)              Assumptions Concerning Funding of LIBOR Loans.    Calculation
of all amounts payable to Bank under this Section 3.7 and under Section 3.8
shall be made as though Bank had actually funded each of its relevant LIBOR
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to the definition of LIBOR Rate in an amount equal to the
amount of such LIBOR Loans and having a maturity comparable to the relevant
Interest Period; provided, however, that Bank may fund each of its LIBOR Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 3.7 and under
Section 3.8.

(e)              LIBOR Loans After Default.    After the occurrence and during
the continuance of an Event of Default, (i) Borrower may not elect to have a
Loan be made or continued as, or converted to, a LIBOR Loan after the expiration
of any Interest Period then in effect for such Loan and (ii) subject to the
provisions of Section 3.7(c), any Notice of Conversion/Continuation given by
Borrower with respect to a requested conversion/continuation that has not yet
occurred shall, at Bank’s option, be deemed to be rescinded by Borrower and be
deemed a request to convert or continue Loans referred to therein as Prime Rate
Loans.

3.8.              Additional Requirements/Provisions Regarding LIBOR Loans.

(a)              Borrower shall pay Bank, upon demand by Bank, from time to time
such amounts as Bank may determine to be necessary to compensate it for any
costs incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any LIBOR
Loans relating thereto (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:

(i)              changes the basis of taxation of any amounts payable to Bank
under this Agreement in respect of any LIBOR Loans (other than changes which
affect taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii)              imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with, or other liabilities of Bank (including any LIBOR Loans or any
deposits referred to in the definition of LIBOR); or

(iii)              imposes any other condition affecting this Agreement (or any
of such extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and

 

9



--------------------------------------------------------------------------------

amount of each request by Bank for compensation under this Section 3.8(a).
Determinations and allocations by Bank for purposes of this Section 3.8(a) of
the effect of any Regulatory Change on its costs of maintaining its obligations
to make LIBOR Loans, of making or maintaining LIBOR Loans, or on amounts
receivable by it in respect of LIBOR Loans, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

(b)               If Bank shall determine that the adoption or implementation of
any applicable law, rule, regulation, or treaty regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or compliance by Bank
(or its applicable lending office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on capital of Bank or any person or entity controlling Bank (a
“Parent”) as a consequence of its obligations hereunder to a level below that
which Bank (or its Parent) could have achieved but for such adoption, change, or
compliance (taking into consideration policies with respect to capital adequacy)
by an amount deemed by Bank to be material, then from time to time, within five
(5) days after demand by Bank, Borrower shall pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A statement of Bank
claiming compensation under this Section 3.8(b) and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

(c)               If, at any time, Bank, in its sole and absolute discretion,
determines that (i) the amount of LIBOR Loans for periods equal to the
corresponding Interest Periods are not available to Bank in the offshore
currency interbank markets, or (ii) LIBOR does not accurately reflect the cost
to Bank of lending the LIBOR Loans, then Bank shall promptly give notice thereof
to Borrower. Upon the giving of such notice, Bank’s obligation to make the LIBOR
Loans shall terminate; provided, however, (i) LIBOR Loans shall not terminate if
Bank and Borrower agree in writing to a different interest rate applicable to
LIBOR Loans; and (ii) provided that existing LIBOR Loans shall continue in full
force and effect.

(d)               If it shall become unlawful for Bank to continue to fund or
maintain any LIBOR Loans, or to perform its obligations hereunder, upon demand
by Bank, Borrower shall either convert any outstanding LIBOR Loans into or
continue any outstanding LIBOR Loans as Prime Rate Loans or prepay the LIBOR
Loans in full with accrued interest thereon and all other amounts then due and
payable by Borrower hereunder (including, without limitation, any amount payable
in connection with such prepayment pursuant to Section 3.7(c)(ii)).
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Loan then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.7(c)(ii),
to (i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Prime Rate Loan or by giving notice (by
facsimile or by telephone confirmed in writing) to Bank of such modification on
the date on which Bank gives notice of its determination as described above.

 

  4.

CREATION OF SECURITY INTEREST

4.1.               Grant of Security Interest.     Borrower hereby grants Bank,
to secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.

4.2.              Priority of Security Interest.    Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest
(subject only to Permitted Liens that may have superior priority to Bank’s Lien
under this Agreement) in the Collateral (except for (i) Borrower’s deposit
accounts to the extent provided in Sections 3.3(b) and 3.3(f) and Borrower’s
Bank of America disbursements account no. 1459060201 for so long as Bank of
America refuses to enter into a control agreement with respect to such account,
(ii) motor vehicles with aggregate value not in excess of $50,000, (iii) money,
and (iv) policies of insurance). If Borrower shall acquire a commercial tort
claim, Borrower shall promptly notify Bank in a writing signed by Borrower of
the general details thereof and grant to Bank in such writing a security
interest therein

 

10



--------------------------------------------------------------------------------

and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Bank.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.

4.3.              Authorization to File Financing Statements.    Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, not permitted hereby shall be deemed to violate
the rights of Bank under the Code. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

  5.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1.              Due Organization, Authorization; Power and
Authority.    Borrower is duly existing and in good standing in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) except as noted on the
Perfection Certificate, Borrower (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Borrower may from time to
time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). Bank hereby agrees that the Perfection Certificate shall be
deemed to be updated to reflect information provided in any notice delivered by
Borrower to Bank pursuant to Section 7.2 below. If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b)) or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2.              Collateral.     Borrower has good title to, has rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens. Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any,

 

11



--------------------------------------------------------------------------------

described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Borrower has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein (and upon
delivery of such notice and taking such action, the Perfection Certificate will
be deemed to be updated with the information contained in such notice). The
Accounts are bona fide, existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate and
updated pursuant to Section 7.2. None of the components of the Collateral shall
be maintained at locations other than as provided in the Perfection Certificate
or as permitted pursuant to Section 7.2 (other than immaterial amounts of
Collateral used by employees of Borrower at off-site locations).

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, (c) Intellectual Property licensed by
vendors to Borrower with respect to the display of products on Borrower’s
website; and (d) material Intellectual Property licensed to Borrower and noted
on the Perfection Certificate. Each Patent which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Borrower’s knowledge, except as noted on the
Perfection Certificate, no claim has been made that any part of the Intellectual
Property that Borrower owns or purports to own violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3.              Litigation.     Except as noted on the Perfection Certificate
(as the same may be updated from time to time subject to Bank’s approval), there
are no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than, individually or in the aggregate, Five Hundred
Thousand Dollars ($500,000).

5.4.              Financial Statements; Financial Condition.    All consolidated
financial statements for USAPN and its Subsidiaries delivered to Bank fairly
present in all material respects USAPN’s consolidated financial condition and
USAPN’s consolidated results of operations. There has not been any material
deterioration in USAPN’s consolidated financial condition since the date of the
most recent financial statements submitted to Bank.

5.5.              Solvency.     The fair salable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

5.6.              Regulatory Compliance.    Borrower is not an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Borrower has complied in
all material respects with the Federal Fair Labor Standards Act. Neither
Borrower nor any of its Subsidiaries is a “holding company” or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company” as each
term is defined and used in the Public Utility Holding Company Act of 2005.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a material adverse effect on its business.
None of Borrower’s or any of its Subsidiaries’ properties or assets have been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted except where failure to obtain or make such consents,
declarations, filings or notices would not reasonably be expected to have a
material adverse effect on Borrower’s business.

 

12



--------------------------------------------------------------------------------

5.7.              Subsidiaries; Investments.    Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

5.8.              Tax Returns and Payments; Pension Contributions.    Borrower
has timely filed or has obtained extensions for filing all required tax returns
and reports, except as noted on the Perfection Certificate, and Borrower has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Except as noted on the Perfection Certificate, Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9.              Use of Proceeds.    Borrower shall use the proceeds of the
Credit Extensions solely for acquisitions permitted hereunder, as working
capital, and to fund its general business requirements and not for personal,
family, household or agricultural purposes.

5.10.              Full Disclosure.    No written representation, warranty or
other statement of Borrower in any certificate or written statement given to
Bank, as of the date such representation, warranty, or other statement was made,
taken together with all such written certificates and written statements given
to Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results). As of the date hereof, (i) the representations and
warranties of USAPN and Go Fido contained in the Whitney Stock Purchase
Documentation are true and correct in all material respects and all conditions
to the consummation of the Whitney Stock Purchase set forth in the Whitney Stock
Purchase Documentation have been satisfied and (ii) to the best knowledge of
USAPN and Go Fido, the representations and warranties of ASAP, Whitney, and
Value contained in the Whitney Stock Purchase Documentation are true and correct
in all material respects. There is no fact known to any Borrower that could
reasonably be expected to cause a Material Adverse Change that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to Bank for use in connection
with the transactions contemplated hereby and by the other Loan Documents.

5.11.              Certain Documents.    Borrower has delivered to Bank a
complete and correct copy of the Whitney Stock Purchase Documentation, including
any amendments, supplements or modifications with respect to any of the
foregoing.

5.12.              Definition of “Knowledge.”    For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

  6.

AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1.              Government Compliance.

 

13



--------------------------------------------------------------------------------

(a)        Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each other jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations; provided, that the legal existence of any Subsidiary
that is not a Borrower or a Guarantor may be terminated or permitted to lapse,
and any qualification of such Subsidiary to do business may be terminated or
permitted to lapse, if, in the good faith judgment of Borrower, such termination
or lapse is in the best interests of Borrower and its Subsidiaries, taken as a
whole; provided further that this Section 6.1(a) shall not be construed to
prohibit any other transaction that is otherwise expressly permitted in
Section 7 of this Agreement. Borrower shall comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could reasonably be expected to have a material adverse
effect on Borrower’s business.

(b)        Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of the
Collateral. Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.

6.2.              Financial Statements, Reports, Certificates.    Deliver to
Bank:

(a)        Quarterly Financial Statements.    As soon as available, but no later
than forty-five (45) days after the last day of each of the first three quarters
of USAPN’s fiscal year, company prepared (i) consolidated and consolidating
financial statements (balance sheet, income statement and statement of cash
flows) for USAPN and its Subsidiaries prepared under GAAP, consistently applied,
and (ii) aged listings of accounts receivable and accounts payable (by invoice
date), in each case, certified by a Responsible Officer and in a form acceptable
to Bank;

(b)        Annual Audited Financial Statements.    As soon as available, but no
later than ninety (90) days after the last day of USAPN’s fiscal year, audited
consolidated and consolidating financial statements prepared under GAAP for
USAPN and its Subsidiaries, consistently applied, together with an unqualified
opinion on the financial statements from an independent certified public
accounting firm acceptable to Bank in its reasonable discretion;

(c)        Compliance Certificates.    Concurrently with the delivery of any
financial statements pursuant to clauses (a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such period, Borrower was in full compliance with all of the terms
and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Bank shall reasonably request;

(d)        Other Statements.    Within five (5) days of delivery, copies of all
statements, reports and notices generally made available to Borrower’s security
holders or to any holders of Subordinated Debt;

(e)        SEC Filings.    Within five (5) days of filing, copies of all
periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address;

As to any information contained in the materials furnished pursuant to this
clause (e), Borrower shall not be required separately to furnish such
information under clauses (a) and (b), but the foregoing shall not be in
derogation of the obligation of Borrower to furnish the information and
materials described in such clauses (a) and (b) at the times specified therein;
provided, that Borrower shall provide paper copies to Bank of the Compliance
Certificates required by Section 6.2(c).

 

14



--------------------------------------------------------------------------------

(f)        Annual Financial Projections.    Not later than January 30 of each
calendar year, annual financial projections for that fiscal year (on a quarterly
basis) as approved by Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;

(g)        Legal Action Notice.    A prompt report of any legal actions pending
or threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) or
more;

(h)        Intellectual Property Notice.    Prompt written notice of (i) any
material change in the composition of Borrower’s Intellectual Property, (ii) the
registration of any copyright, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark not shown in the IP
Security Agreement, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of
Borrower’s Intellectual Property; and

(i)        Other Financial Information.    Budgets, sales projections, operating
plans and other financial information reasonably requested by Bank.

6.3.              Inventory; Returns.    Keep all Inventory in good and
marketable condition, free from material defects. Returns and allowances between
Borrower and its Account Debtors shall follow Borrower’s customary practices as
they exist at the Effective Date. Borrower must promptly notify Bank of any
return, recovery, dispute or claim that involves more than Five Hundred Thousand
Dollars ($500,000).

6.4.              Taxes; Pensions.    Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports or extensions
therefor and timely pay, and require each of its Subsidiaries to timely pay, all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower and each of its Subsidiaries, except for deferred payment of
any taxes contested pursuant to the terms of Section 5.8 hereof, and shall
deliver to Bank, on demand, appropriate certificates attesting to such payments,
and pay all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms.

6.5.              Insurance.     Keep its business and the Collateral insured
for risks and in amounts standard for companies in Borrower’s industry and
location and as Bank may reasonably request. Insurance policies shall be in a
form, with companies, and in amounts that are satisfactory to Bank. All property
policies shall have a lender’s loss payable endorsement showing Bank as the sole
loss payee and waive subrogation against Bank. All liability policies shall
show, or have endorsements showing, Bank as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall give Bank at least thirty (30) days notice before canceling,
amending, or declining to renew its policy, except in the case of non-payment
which shall only require ten (10) days notice. At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments. If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons and Bank,
Bank may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Bank deems
prudent.

6.6.              Operating Accounts.

(a)        Within seventy-five (75) days after the Effective Date, maintain its
primary operating and other deposit accounts and securities accounts with Bank
and Bank’s Affiliates which accounts shall represent at least 85% of the dollar
value of Borrower’s accounts at all financial institutions.

(b)        Provide Bank five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution other than
Bank or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively

 

15



--------------------------------------------------------------------------------

used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s employees and identified to Bank by Borrower as
such. Bank agrees not to place a “hold” or deliver a notice of exclusive
control, entitlement order, or other similar directions or instructions under
any Control Agreement or similar agreements providing control of any Collateral
unless an Event of Default has occurred and is continuing hereunder.

6.7.              Financial Covenants.    Maintain as of the last day of each
quarter on a consolidated basis with respect to USAPN and its Subsidiaries:

(a)        Maximum Funded Debt to Consolidated EBITDA.    A ratio of aggregate
Credit Extensions outstanding to trailing 12 month Consolidated EBITDA (“Maximum
Funded Debt Ratio”) of not greater than the following:

 

Period    Maximum Funded Debt to
EBITDA

Effective Date through September 30, 2010

   2.25:1.00

December 31, 2010 through June 30, 2011

   2.0:1.00

September 30, 2011 through June 30, 2012

   1.5:1.00 Thereafter    1.0:1.00

(b)        Liquidity.    Unrestricted cash and Cash Equivalents minus
outstanding Advances of at least $7,500,000.

(c)        Consolidated Fixed Charge Coverage Ratio.    A Consolidated Fixed
Charge Coverage Ratio, measured as of the last day of each fiscal quarter, for
the period set forth below of not less than the ratio set forth below opposite
such period:

 

Period    Fixed Charge Coverage Ratio For the two quarter period ending
December 31, 2010    1.10:1.00 For the three quarter period ending March 31,
2011    1.25:1.00 For the four quarter periods ending June 30,
2011, September 30, 2011 and December 31, 2011    1.25:1.00 For the four quarter
period ending each quarter thereafter    1.50:1.00

Notwithstanding the forgoing, the covenants in this Section 6.7 are subject to
adjustment should the Initial Audit reveal material adverse derivations in
Borrower’s financial position as compared to Borrower’s financial position based
on information provided to Bank on or before the Effective Date.

6.8.              Protection and Registration of Intellectual Property Rights.

 

16



--------------------------------------------------------------------------------

(a)        Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements of its Intellectual Property material to
Borrower’s business; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent unless Borrower shall reasonably determine that
any Intellectual Property is not of material value or has no business value and
such abandonment, forfeiture or dedication would not result in a Material
Adverse Change.

(b)        If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall within ten
(10) days provide written notice thereof to Bank and shall execute such
intellectual property security agreements and other documents and take such
other actions as Bank shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Bank in such property. If Borrower decides to register any Copyrights or mask
works in the United States Copyright Office, Borrower shall: (x) provide Bank
with at least fifteen (15) days prior written notice of Borrower’s intent to
register such Copyrights or mask works together with a copy of the application
it intends to file with the United States Copyright Office (excluding exhibits
thereto); (y) execute an intellectual property security agreement and such other
documents and take such other actions as Bank may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in the Copyrights or mask works intended to be
registered with the United States Copyright Office; and (z) record such
intellectual property security agreement with the United States Copyright Office
contemporaneously with filing the Copyright or mask work application(s) with the
United States Copyright Office. Borrower shall promptly provide to Bank copies
of all applications that it files for Patents or for the registration of
Trademarks, Copyrights or mask works, together with evidence of the recording of
the intellectual property security agreement necessary for Bank to perfect and
maintain a first priority perfected security interest in such property.

(c)        Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).

6.9.              Litigation Cooperation.    From the date hereof and continuing
through the termination of this Agreement, make available to Bank, without
expense to Bank, Borrower and its officers, employees and agents and Borrower’s
books and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.

6.10.              Reserved.

6.11.              Reserved.

6.12.              Access to Collateral; Books and Records.    Allow Bank, or
its agents, at reasonable times, on two (2) Business Day’s notice (provided no
notice is required if an Event of Default has occurred and is continuing), to
inspect the Collateral and audit and copy Borrower’s Books. Such inspections or
audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing. The foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be $850 per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten
(10) days in advance, and Borrower cancels or seeks to reschedule the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.

6.13.              Formation or Acquisition of Subsidiaries.    At the time that
Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower shall (a) cause such new
Subsidiary to provide to Bank a joinder to the Loan Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new

 

17



--------------------------------------------------------------------------------

Subsidiary, in form and substance satisfactory to Bank, and (c) provide to Bank
all other documentation in form and substance satisfactory to Bank, including
one or more opinions of counsel satisfactory to Bank (provided that opinions of
counsel shall not be required in the case of newly formed Subsidiaries or
acquired Subsidiaries where the purchase price is less than $1,000,000), which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above; provided, that, if a Subsidiary that
is so formed or acquired is a Foreign Subsidiary and if Administrative Borrower
can reasonably demonstrate to Bank that causing such Foreign Subsidiary to
become a co-borrower hereunder, the granting of a Lien in the assets of such
Foreign Subsidiary, or the pledge of more than 65% of the voting power of all
classes of capital stock of such Foreign Subsidiary would result in a material
increase in the tax liability of Borrower (with respect to an acquired Foreign
Subsidiary, based on the amount of pre-tax income at the time of such
acquisition and the amount of projected pre-tax income), then Borrower shall not
be required to cause such Foreign Subsidiary to become a co-borrower hereunder
or to grant a Lien in the assets of such Foreign Subsidiary and such pledge (or
other appropriate security document) shall be limited to 65% of the voting power
of all classes of capital stock of such Foreign Subsidiary entitled to vote. Any
document, agreement, or instrument executed or issued pursuant to this
Section 6.13 shall be a Loan Document.

6.14.              Further Assurances.    Execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
Lien in the Collateral or to effect the purposes of this Agreement.

 

  7.

NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1.              Dispositions.     Convey, sell, lease, transfer, assign, or
otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for:

(a)        Transfers of Inventory in the ordinary course of business;

(b)        Transfers of worn-out or obsolete Equipment;

(c)        Transfers in the ordinary course of business for reasonably
equivalent consideration;

(d)        Transfers (i) to Borrower from any of its Subsidiaries; (ii) amongst
Borrowers; or (iii) from Borrower or any Guarantor to any Subsidiary that is not
a Borrower or Guarantor as permitted by clause (d)(v) of the definition of
“Permitted Investments”;

(e)        Transfers of property to the extent such property is exchanged for
credit against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

(f)        Transfers constituting non-exclusive licenses and similar
arrangements for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business;

(g)        Transfers otherwise expressly permitted by the Loan Documents;

(h)        sales or discounting of delinquent accounts or notes receivables in
the ordinary course of business;

(i)        Transfers made in connection with a Permitted Lien;

(j)        Transfers associated with the making or disposition of a Permitted
Investment;

(k)        Transfers in connection with an acquisition permitted of a portion of
a Person’s assets or rights acquired for reasonably equivalent consideration
that otherwise complies with Section 7.3(d); and

 

18



--------------------------------------------------------------------------------

(l)        Transfers of assets (other than Accounts and Inventory (unless such
Transfer is in the ordinary course of Borrower’s business)) not otherwise
permitted in this Section 7.1, provided, that the aggregate book value of all
such Transfers by Borrower and its Subsidiaries, together, shall not exceed in
any fiscal year, $250,000.

7.2.              Changes in Business; Change in Control; Jurisdiction of
Formation.    Engage in any material line of business other than those lines of
business conducted by Borrower and its Subsidiaries on the date hereof and any
businesses reasonably related, complementary or incidental thereto or reasonable
extensions thereof; or permit or suffer any Change in Control. Borrower will
not, without prior written notice to Bank: (i) change its jurisdiction of
organization, (ii) change its organizational structure or type, or (iii) change
its legal name. Within ten (10) Business Days thereof, Borrower shall provide
written notice to Bank of: (x) any change of organizational number (if any)
assigned by its jurisdiction of organization, and (y) any new offices or
business locations, including warehouses or deliver any portion of the
Collateral to a bailee at a location other than to a bailee and at a location
already disclosed in the Perfection Certificate (it being understood that a
“bailee” does not include a shipping company or customs broker that ships
Borrower’s inventory from overseas locations to the United States). If Borrower
intends to deliver any portion of the Collateral to a bailee, individually or in
the aggregate, in excess of Fifty Thousand Dollars ($50,000) to a bailee, and
Bank and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower will first receive the written consent of Bank, and
such bailee shall execute and deliver a bailee agreement in form and substance
reasonably satisfactory to Bank. Bank agrees not to deliver a notice to a bailee
purporting to exercise dominion or control over any Collateral or any other
similar direction or instruction under any bailee agreement with Borrower unless
an Event of Default has occurred and is continuing hereunder.

7.3.              Mergers or Acquisitions.    Merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with any Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of a Person, except where no Event of Default has
occurred and is continuing or would result from such action during the term of
this Agreement and:

(a)        the Whitney Stock Purchase;

(b)        any Subsidiary may merge or consolidate with (i) Borrower provided
that Borrower is the surviving entity, and (ii) one or more other Subsidiaries;

(c)        Borrower or any Subsidiary may acquire, all or substantially all of
the capital stock or property of another Subsidiary;

(d)        (i) such acquisition is of a Person or ongoing business engaged in
business activities conducted, and whose assets are located, in the United
States (or Canada if such acquisition(s) do not exceed $1,000,000 in the
aggregate) and in the same line of business of Borrower or any business
reasonably related, complementary or incidental thereto or reasonable extensions
thereof; (ii) immediately after giving effect to the consummation of the
proposed acquisition, the acquired entity will not, on a pro forma basis, have
negative Consolidated EBITDA for the next 12-month period based on documentation
and projections reasonably satisfactory to Bank; (iii) any Person so acquired
becomes a Borrower under this Agreement and satisfies the requirements of
Section 6.13; and (iv) the sum of Borrower’s (x) cash plus (y) Cash Equivalents
minus (z) Indebtedness outstanding shall be equal to or greater than $10,000,000
immediately after giving effect to the consummation of the proposed acquisition;
or

(e)        such merger, consolidation or acquisition is a Transfer otherwise
permitted pursuant to Section 7.1.

7.4.              Indebtedness.     Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

7.5.              Encumbrance.     Except for Permitted Liens, create, incur,
allow, or suffer any Lien on any of the Collateral or any of Borrower’s real
property, or except as permitted by Section 7.1 assign or convey any right to

 

19



--------------------------------------------------------------------------------

receive income, including the sale of any Accounts, or permit any of its
Subsidiaries to do so, or permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of the Collateral or
Borrower’s real property other than (i) the Whitney Easement, (ii) customary
non-assignment provisions contained in licenses or sublicenses, and
(iii) subsection (c) of the definition of “Permitted Liens”.

7.6.              Maintenance of Collateral Accounts.    Maintain any Collateral
Account except pursuant to the terms of Section 6.6(b) hereof.

7.7.              Distributions; Investments.    (a) Pay any dividends or make
any distribution or payment in respect of or redeem, retire or purchase any
capital stock other than Permitted Distributions; or (b) directly or indirectly
acquire or own any Person, or make any Investment in any Person, other than
Permitted Investments, or permit any of its Subsidiaries to do so, other than
Permitted Investments.

7.8.              Transactions with Affiliates.    Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower,
except for (a) transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms (when viewed in the context of any
series of transactions of which it may be a part, if applicable) that are no
less favorable to Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person; (b) transactions among Borrower and its
Subsidiaries and among Borrower’s Subsidiaries so long as no Event of Default
exists or could result therefrom; (c) transactions permitted pursuant to the
terms of Section 7.3 hereof; (d) Investments permitted under sub-clauses (d),
(k) or (l) of the definition of Permitted Investments; (e) equity financings
that do not constitute a Change in Control; and (f) debt financings so long as
all such Indebtedness is Subordinated Debt.

7.9.              Subordinated Debt.    Make or permit any payment on or
amendments of any Subordinated Debt, except (a) payments pursuant to the terms
of the Subordinated Debt; (b) payments made with Borrower’s capital stock or
other Subordinated Debt; or (c) amendments to Subordinated Debt so long as such
Subordinated Debt remains subordinated in right of payment to this Agreement and
any Liens securing such Subordinated Debt remain subordinate in priority to
Bank’s Lien hereunder to the same extent as originally contemplated by Bank.

7.10.              Compliance.     Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

 

  8.

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1.              Payment Default.    Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day cure period shall not apply to
payments due on the Revolving Line Maturity Date Term Loan Maturity Date).
During the cure period, the failure to make or pay any payment specified under
clause (a) or (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);

 

20



--------------------------------------------------------------------------------

8.2.              Covenant Default.

(a)        Borrower fails or neglects to perform any obligation in Sections 6.2
(other than subsections (d) or (f) thereof), 6.4, 6.5, 6.6, 6.7, 6.12, 6.13 or
violates any covenant in Section 7; or

(b)        Borrower fails or neglects to perform, keep, or observe the
obligations set forth in Sections 6.2(d) or 6.2(f) or any other term, provision,
condition, covenant or agreement contained in this Agreement or any Loan
Documents, and as to any default (other than those specified in this Section 8)
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure the default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default (but no Credit Extensions shall be made during
such cure period). Cure periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
clause (a) above;

8.3.              Material Adverse Change. A Material Adverse Change occurs;

8.4.              Attachment; Levy; Restraint on Business.

(a)        (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary) on deposit or otherwise maintained with Bank or any
Bank Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b)        (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;

8.5.              Insolvency.     (a) Borrower is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower and not dismissed or stayed within forty-five (45) days
(but no Credit Extensions shall be made while of any of the conditions described
in clause (a) exist and/or until any Insolvency Proceeding is dismissed);

8.6.              Other Agreements.    If (a) Borrower fails to (i) make any
payment that is due and payable with respect to any Material Indebtedness and
such failure continues after the applicable grace or notice period, if any,
specified in the agreement or instrument relating thereto, or (ii) perform or
observe any other condition or covenant, or any other event shall occur or
condition exist under any agreement or instrument relating to any Material
Indebtedness, and such failure continues after the applicable grace or notice
period, if any, specified in the agreement or instrument relating thereto and
the effect of such failure, event or condition is to cause, or to permit
(whether or not exercised), the holder or holders of such Material Indebtedness
to accelerate the maturity of such Material Indebtedness or cause, or permit
(whether or not exercised), the mandatory repurchase of any Material
Indebtedness; or (b) there is a default in any Material Contract that could
reasonably be expected to have a material adverse effect on Borrower’s business;
provided, however, that the Event of Default under this Section 8.6 caused by
the occurrence of a default with respect to such Material Indebtedness or
Material Contract shall be cured or waived for purposes of this Agreement upon
Bank receiving written notice from the party asserting such default of the cure
or waiver of such default, if at the time of such cure or waiver (i) Bank has
not declared an Event of Default under this Agreement and/or exercised any
rights with respect thereto; (ii) any such cure or waiver does not result in an
Event of Default under any other provision of this Agreement or any Loan
Document; and (iii) in connection with any such cure or waiver, the terms of any
agreement with such third party are not modified or amended in any manner which
could in the good faith judgment of Bank be materially less advantageous to
Borrower;

 

21



--------------------------------------------------------------------------------

8.7.              Judgments.     One or more final judgments, orders, or decrees
for the payment of money in an amount, individually or in the aggregate, of at
least Five Hundred Thousand Dollars ($500,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and the same are not, within ten
(10) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions will be made
prior to the discharge, stay, or bonding of such judgment, order, or decree);

8.8.               Misrepresentations.    Borrower or any Person acting for
Borrower makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9.              Subordinated Debt.    A default or breach occurs under any
subordination agreement, intercreditor agreement, or other similar agreement
with Bank and any creditor of Borrower, or the Obligations shall for any reason
be subordinated or shall not have the priority contemplated by this Agreement;

8.10.            Guaranty.     (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations;
(c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8
occurs with respect to any Guarantor; or (d) a material impairment in the
perfection or priority of Bank’s Lien in the collateral provided by Guarantor or
in the value of such collateral; or

8.11.            Philippines Pledge Agreement.    There is a default under the
Philippines Pledge Agreement that continues beyond any stated grace or cure
period.

 

  9.

BANK’S RIGHTS AND REMEDIES

9.1.              Rights and Remedies.    While an Event of Default occurs and
continues Bank may, without notice or demand, do any or all of the following:

(a)        declare all Obligations immediately due and payable (but if an Event
of Default described in Section 8.5 occurs all Obligations are immediately due
and payable without any action by Bank);

(b)        stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;

(c)        demand that Borrower (i) deposit cash with Bank in an amount equal to
105% of the Dollar Equivalent of the aggregate face amount of all Letters of
Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;

(d)        settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(e)        make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral;

(f)        apply to the Obligations (i) any balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;

 

22



--------------------------------------------------------------------------------

(g)        ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(h)        place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

(i)        demand and receive possession of Borrower’s Books; and

(j)        exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2.              Power of Attorney.    Borrower hereby irrevocably appoints
Bank as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations)
have been fully repaid and performed and Bank’s obligation to provide Credit
Extensions terminates.

9.3.              Protective Payments.    If Borrower fails to obtain the
insurance called for by Section 6.5 or fails to pay any premium thereon or fails
to pay any other amount which Borrower is obligated to pay under this Agreement
or any other Loan Document, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Bank will make reasonable efforts to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.

9.4.              Application of Payments and Proceeds Upon Default.    If an
Event of Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5.              Bank’s Liability for Collateral.    So long as Bank complies
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in

 

23



--------------------------------------------------------------------------------

the value of the Collateral; or (d) any act or default of any carrier,
warehouseman, bailee, or other Person. Borrower bears all risk of loss, damage
or destruction of the Collateral.

9.6.              No Waiver; Remedies Cumulative.    Bank’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

9.7.              Demand Waiver.    Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable

9.8.              Agent for the Borrowers.    Each Borrower hereby irrevocably
appoints USAPN as the borrowing agent and attorney-in-fact for all the Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Bank shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Credit Extensions obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Credit Extensions and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. To induce Bank
to do so, and in consideration thereof, each Borrower hereby jointly and
severally agrees to indemnify Bank and hold Bank harmless against any and all
liability, expense, loss or claim of damage or injury, made against Bank by any
Borrower or by any third party whosoever, arising from or incurred by reason of
Bank’s relying on any instructions of the Administrative Borrower.

9.9.              Borrower Liability.    Each Borrower hereunder shall be
jointly and severally obligated to repay all Advances made hereunder, regardless
of which Borrower actually receives said Advance, as if each Borrower hereunder
directly received all Advances. Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law, including, without
limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (b) any right to require Bank to: (i) proceed against any other
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any other
Borrower’s liability. Notwithstanding any other provision of this Agreement or
other related document, until payment in full of the Obligations and termination
of Bank’s commitment to lend hereunder, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

9.10.              Integrated Group.    The successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group of Borrowers, such that each Borrower will benefit from any Credit
Extensions Bank makes to another Borrower.

 

24



--------------------------------------------------------------------------------

  10.

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Administrative Borrower may change its mailing or electronic mail
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

If to Administrative Borrower:

        

U.S. Auto Parts Network, Inc.

     

17150 S. Margay Avenue

     

Carson, CA 90746

     

Attn: Amy B. Krallman, Vice President Legal and Human Resources

  

Fax: (310) 735-0553

     

Email: akrallman@usautoparts.com

  

If to Bank:

  

Silicon Valley Bank

     

15260 Ventura Blvd., Suite 980

     

Sherman Oaks, CA 91403

     

Attn: Peter Freyer

     

Fax: (818) 783-7984

     

Email: pfreyer@svb.com

  

 

  11.

CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) Business Days after
deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the

 

25



--------------------------------------------------------------------------------

Presiding Judge of the Santa Clara County, California Superior Court) appointed
in accordance with California Code of Civil Procedure Section 638 (or pursuant
to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in Santa
Clara County, California; and the parties hereby submit to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

  12.

GENERAL PROVISIONS

12.1.            Successors and Assigns.    This Agreement binds and is for the
benefit of the successors and permitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

12.2.            Indemnification.     Borrower agrees to indemnify, defend and
hold Bank and its directors, officers, employees, agents, attorneys, or any
other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower contemplated by the Loan
Documents (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

12.3.            Time of Essence.    Time is of the essence for the performance
of all Obligations in this Agreement.

12.4.            Severability of Provisions.    Each provision of this Agreement
is severable from every other provision in determining the enforceability of any
provision.

12.5.            Correction of Loan Documents.    Bank may correct patent errors
and fill in any blanks in the Loan Documents consistent with the agreement of
the parties.

12.6.            Amendments in Writing; Waiver; Integration.    No purported
amendment or modification of any Loan Document, or waiver, discharge or
termination of any obligation under any Loan Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought. Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document. Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to

 

26



--------------------------------------------------------------------------------

grant any further waiver. The Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of the Loan Documents merge into
the Loan Documents.

12.7.            Counterparts.     This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.

12.8.            Survival.     All covenants, representations and warranties
made in this Agreement continue in full force until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been paid in full and satisfied.
The obligation of Borrower in Section 12.2 to indemnify Bank shall survive until
the statute of limitations with respect to such claim or cause of action shall
have run.

12.9.            Confidentiality.     In handling any confidential information,
Bank shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Bank’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together
with Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (ii) disclosed to Bank by a
third party if Bank does not know that the third party is prohibited from
disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

12.10.            Attorneys’ Fees, Costs and Expenses.    In any action or
proceeding between Borrower and Bank arising out of or relating to the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.

12.11.            Electronic Execution of Documents.    The words “execution,”
“signed,” “signature” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.

12.12.            Captions.     The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

12.13.            Construction of Agreement.    The parties mutually acknowledge
that they and their attorneys have participated in the preparation and
negotiation of this Agreement. In cases of uncertainty this Agreement shall be
construed without regard to which of the parties caused the uncertainty to
exist.

12.14.            Relationship.     The relationship of the parties to this
Agreement is determined solely by the provisions of this Agreement. The parties
do not intend to create any agency, partnership, joint venture, trust, fiduciary
or other relationship with duties or incidents different from those of parties
to an arm’s-length contract.

 

27



--------------------------------------------------------------------------------

12.15.            Third Parties.    Nothing in this Agreement, whether express
or implied, is intended to: (a) confer any benefits, rights or remedies under or
by reason of this Agreement on any persons other than the express parties to it
and their respective permitted successors and assigns; (b) relieve or discharge
the obligation or liability of any person not an express party to this
Agreement; or (c) give any person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement.

 

  13.

DEFINITIONS

13.1.            Definitions.     As used in the Loan Documents, the word
“shall” is mandatory, the word “may” is permissive, the word “or” is not
exclusive, the words “includes” and “including” are not limiting, the singular
includes the plural, and numbers denoting amounts that are set off in brackets
are negative. As used in this Agreement, the following capitalized terms have
the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Additional Costs” is defined in Section 3.8(a).

“Administrative Borrower” is defined in Section 9.8.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is the Revolving Line (i) minus the Dollar Equivalent
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit) plus an amount equal to the Letter of Credit Reserve, and
(ii) minus the outstanding principal balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Borrower” is defined in the preamble hereof.

“Borrower State” means the respective state under whose laws each Borrower is
organized.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit E.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

28



--------------------------------------------------------------------------------

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$250,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; or (i) auction rate securities owned by Borrower on the
Effective Date and disclosed in writing to Bank.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing thirty-five percent (35%) or
more of the combined voting power of Borrower’s then outstanding securities; or
(b) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than a majority of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

29



--------------------------------------------------------------------------------

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Consolidated Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (whether paid in cash or other consideration
or accrued as a liability and including that portion of Capital Lease
Obligations which is capitalized on the consolidated balance sheet of Borrower
and its Subsidiaries) by such Person and its Subsidiaries during such period for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of such Person and its Subsidiaries.

“Consolidated EBITDA” shall mean for any fiscal period (a) Net Income for such
period, plus (b) Consolidated Interest Expense for such period, plus (c) to the
extent deducted in the calculation of Net Income, consolidated depreciation
expense and amortization expense of USAPN and its Subsidiaries for such period,
plus (d) consolidated income tax expense of USAPN and its Subsidiaries for such
period, plus (e) other consolidated non-cash charges of USAPN and its
Subsidiaries for such period, including but not limited to stock-based
compensation and impairment of intangible assets, approved by Bank, plus
(f) restructuring costs and transaction fees and expenses related to the Whitney
Stock Purchase to the extent paid on or before June 30, 2011 in an amount not to
exceed $5,000,000.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period minus the portion of taxes based on
income actually paid in cash during such period minus Consolidated Capital
Expenditures for USAPN and its Subsidiaries to (b) Consolidated Fixed Charges
for USAPN and its Subsidiaries for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) payments made during such
period on account of principal of Indebtedness of USAPN and its Subsidiaries
(including principal payments in respect of the Term Loan), and (c) cash
dividends, distributions, repurchases and redemptions in respect of stock of
Administrative Borrower.

“Consolidated Interest Expense” means for any fiscal period, consolidated
interest expense (whether cash or non-cash) for USAPN and its Subsidiaries
determined in accordance with GAAP for the relevant period ending on such date,
including, in any event, interest expense with respect to any Credit Extension
and other Indebtedness of USAPN and its Subsidiaries, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Loan into another Interest Period.

“Control Agreement” is any control agreement in form and substance satisfactory
to Bank entered into among the depository institution at which Borrower
maintains a Deposit Account or the securities intermediary or commodity
intermediary at which Borrower maintains a Securities Account or a Commodity
Account, Borrower,

 

30



--------------------------------------------------------------------------------

and Bank pursuant to which Bank obtains control (within the meaning of the Code)
over such Deposit Account, Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Loan to a LIBOR Loan or a LIBOR Loan to a Prime Rate Loan.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, Term Loan, Letter of Credit, or any other
extension of credit by Bank for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300736952, maintained with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Amount” means with respect to any Advances on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowing and
prepayments or repayments thereof occurring on such date.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

31



--------------------------------------------------------------------------------

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations.

“Hedging Contracts” is defined in Subsection (g) of the definition of “Permitted
Indebtedness”.

“IP Security Agreement” is that certain Intellectual Property Security Agreement
executed and delivered by Borrower to Bank dated as of August 13, 2010.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Initial Audit” is Bank’s initial inspection of Borrower’s Accounts, the
Collateral, and Borrower’s Books, to be completed within 60 days after the
Effective Date

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, as to any Person, all of such Person’s right,
title, and interest in and to the following:

(a)        its Copyrights, Trademarks and Patents;

(b)        any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c)        any and all source code;

(d)        any and all design rights which may be available to such Person;

 

32



--------------------------------------------------------------------------------

(e)        any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)        all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

“Interest Payment Date” means, with respect to any LIBOR Loan, the last day of
each Interest Period applicable to such LIBOR Loan and, with respect to Prime
Rate Loan, the last day of each quarter (or, if the last day of the quarter does
not fall on a Business Day, then on the first Business Day following such date),
and each date a Prime Rate Loan is converted into a LIBOR Loan to the extent of
the amount converted to a LIBOR Loan.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of such LIBOR Loan, or on the conversion/continuation date on which the LIBOR
Loan is converted into or continued as a LIBOR Loan, and ending on the date that
is one (1), two (2), three (3), or six (6) months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Loan shall end later than the Revolving Line Maturity Date,
(b) the last day of an Interest Period shall be determined in accordance with
the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Loan, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Loan that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Loan.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Letter of Credit” means a commercial or standby letter of credit issued by Bank
or another institution based upon an application, guarantee, indemnity or
similar agreement on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(b).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Loan to be made, continued as or converted into a LIBOR
Loan, the rate of interest per annum determined by Bank to be the per annum rate
of interest at which deposits in United States Dollars are offered to Bank in
the London interbank market (rounded upward, if necessary, to the nearest
1/10,000th of one percent (0.0001%)) in which Bank customarily participates at
11:00 a.m. (local time in such interbank market) two (2) Business Days prior to
the first day of such Interest Period for a period approximately equal to such
Interest Period and in an amount approximately equal to the amount of such Loan.

 

33



--------------------------------------------------------------------------------

“LIBOR Loan” means a Loan that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Loans
comprising part of the same Loans, an interest rate per annum (rounded upward,
if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal to LIBOR
for such Interest Period divided by one (1) minus the Reserve Requirement for
such Interest Period, but in no event shall such rate be less than one and a
quarter percent (1.25%).

“LIBOR Rate Margin” means, from time to time, the following percentages per
annum, based upon the Borrower’s Maximum Funded Debt Ratio, as set forth below:

 

Maximum Funded Debt Ratio   

Applicable Margin for

LIBOR Loans

Greater than 1.5:1.00    3.0% 1.00:1.00 through 1.5:1.00    2.5% Less than
1.00:1.00    2.0%

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan” is an Advance or a Term Loan, as the case may be.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower any
Guarantor and/or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.

“Make-Whole Premium” is an amount equal to 2% of the portion of the outstanding
Term Loan being prepaid if the prepayment is made on or before the first
anniversary of the Effective Date and 1% of the portion of the outstanding Term
Loan being prepaid if the prepayment is made after the first anniversary of the
Effective Date but on or before the second anniversary of the Effective Date;
provided, however, no premium shall be due if such prepayment is made after the
second anniversary of the Effective Date.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Material Contract” means (a) any contract or other agreement of Borrower and
any Subsidiary involving monetary liability of or to any such Person in an
amount in excess of $500,000; and (b) any other contract, agreement, permit or
license, written or oral, of Borrower and any Subsidiary as to which the breach,
nonperformance, cancellation of, failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on Borrower’s business.

“Material Indebtedness” is any Indebtedness the principal amount of which,
individually or in the aggregate, is equal to or greater than $500,000.

“Maximum Funded Debt Ratio” is defined in Section 6.7(a).

“Net Income” means for any fiscal period, as calculated on a consolidated basis
for USAPN and its Subsidiaries, the consolidated net profit (or loss), after
provision for taxes, of USAPN and its Subsidiaries for such period taken as a
single accounting period, as determined in accordance with GAAP.

 

34



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit C, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit D, with
appropriate insertions.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Parent” is defined in Section 3.8(b).

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Distributions” are:

(a)        conversions of convertible securities into other securities pursuant
to the terms of such convertible securities or otherwise in exchange thereof;

(b)        purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements, employee stock option, restricted
stock option or stock option plans, or other similar agreements in an aggregate
amount not to exceed $500,000 in any fiscal year provided that at the time of
such purchase no Event of Default has occurred and is continuing;

(c)        distributions or dividends consisting solely of Borrower’s capital
stock;

(d)        purchases for value of any rights distributed in connection with any
stockholder rights plan;

(e)        purchases of capital stock or options to acquire such capital stock
with the proceeds received from a substantially concurrent issuance of capital
stock or convertible securities;

(f)        purchases of capital stock pledged as collateral for loans to
employees;

(g)        purchases of capital stock in connection with the exercise of stock
options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;

(h)        purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;

(i)        distributions or dividends by any Subsidiary to Borrower or in the
case of Subsidiaries that are not wholly owned by Borrower or such other
Subsidiary, dividends or distributions by such Subsidiaries to

 

35



--------------------------------------------------------------------------------

each equity owner thereof on a pro rata basis (or on a more favorable basis to
Borrower or such other Subsidiary); and

(j) other distributions, dividends or purchases of Borrower’s capital stock in
cash, provided that the aggregate amount of such distributions, dividends, or
purchases made pursuant to this clause (j) during the period commencing on the
Effective Date and ending on the date of determination, when combined with
purchases of Subordinated Debt during such period, shall not exceed $250,000,
and no Event of Default exists or could result from such other distribution,
dividend, or purchase.

“Permitted Indebtedness” is:

(a)        Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

(b)        Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)        Subordinated Debt;

(d)        unsecured Indebtedness to trade creditors and with respect to surety
bonds and similar obligations incurred in the ordinary course of business;

(e)        guaranties of Permitted Indebtedness;

(f)        Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(g)        Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect Borrower or its
Subsidiaries against fluctuations in interest rates, currency exchange rates, or
commodity prices (collectively, “Hedging Contracts”);

(h)        Indebtedness between Borrower and any of its Subsidiaries or among
any of Borrower’s Subsidiaries that is permitted in clause (d) of Permitted
Investments;

(i)        Indebtedness with respect to documentary letters of credit in an
aggregate amount not to exceed $500,000;

(j)        capitalized leases and purchase money Indebtedness not to exceed
$1,000,000 in the aggregate in any fiscal year secured by Liens permitted under
clause (c) of the definition of “Permitted Liens”;

(k)        Indebtedness of entities acquired in any permitted merger or
acquisition transaction;

(l)        the Guarantee of USAPN to the Whitney Sellers dated as of August 2,
2010 to guaranty the obligations of Go Fido under the Whitney Stock Purchase
Agreement;

(m)        Indebtedness of Borrower or any of its Subsidiaries in the aggregate
not in excess of $500,000 in the aggregate arising from agreements providing for
indemnification, adjustment to purchase price, escrows, earn-outs or similar
obligations, or guaranties or letters of credit, surety bonds or performance
bonds securing Borrower or any such Subsidiary’s performance pursuant to such
agreements, in connection with Transfers not prohibited by Section 7.1 or
acquisitions not prohibited by Section 7.3 (including the Whitney Stock
Purchase);

(n)        Indebtedness owed to Bank of America N.A. or its affiliates in
connection with a vendor purchasing card program in an aggregate amount not to
exceed $1,500,000 at any one time outstanding;

 

36



--------------------------------------------------------------------------------

(o)        Indebtedness of Borrower not in excess of $1,200,000 arising from an
agreement providing for a surety bond securing potential payment of legal fees
and expenses pending appeal of summary judgment against Borrower with respect to
the Parts Geek litigation described in the Perfection Certificate;

(p)        other Indebtedness, if, on the date of incurring any Indebtedness
pursuant to this clause (p), the outstanding aggregate amount of all
Indebtedness incurred pursuant to this clause (p) does not exceed $100,000; and

(q)        extensions, renewals and refinancings of Permitted Indebtedness,
provided that the amount of such Indebtedness is not increased except by an
amount equal to a reasonable premium or other reasonable amount paid in
connection with such refinancing and by an amount equal to any existing, but
unutilized, commitment thereunder.

“Permitted Investments” are:

(a)        Investments (including, without limitation, Subsidiaries) existing on
the Effective Date;

(b)        Cash and Cash Equivalents;

(c)        Investments approved by Borrower’s Board of Directors or otherwise
pursuant to a Board-approved investment policy;

(d)        (i) Investments by a Borrower in another Borrower; (ii) Investments
by a Borrower in a Guarantor; (iii) Investments by a Guarantor in a Borrower or
another Guarantor; (iv) Investments by a Subsidiary that is not a Borrower or a
Guarantor in Borrower or another Subsidiary; (v) Investments by Borrower or a
Guarantor in any Subsidiary that is not a Borrower or a Guarantor for operating
and payroll expenses in the ordinary course of business in an aggregate amount
not to exceed $1,500,000 per month;

(e)        Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

(f)        Investments accepted in connection with Transfers permitted by
Section 7.1;

(g)        Investments consisting of Collateral Accounts in the name of Borrower
or any Subsidiary so long as Bank has a first priority, perfected security
interest in such Collateral Accounts which are in the name of any Borrower or
Guarantor except as provided in Sections 3.3(b), 3.3(f) and 4.2(i);

(h)        Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable in the ordinary course of business arising from the sale or
lease of goods, provision of services or licensing activities of Borrower;

(i)        Investments received in satisfaction or partial satisfaction of
obligations owed by financially troubled obligors on commercially reasonable
terms;

(j)        Investments acquired in exchange for any other Investments in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

(k)        Investments acquired as a result of a foreclosure with respect to any
secured Investment;

(l)        Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

37



--------------------------------------------------------------------------------

(m)        Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;

(n)        Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees relating to the purchase of equity securities of
Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by Borrower’s Board of in an aggregate amount outstanding at
any time not to exceed $250,000;

(o)        Investments permitted by Section 7.3;

(p)        Investments in newly formed Subsidiaries after the Effective Date,
subject to compliance with Section 6.13 and clause (d) of this definition of
“Permitted Investments”;

(q)        Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (q) shall not
apply to Investments by Borrower in any Subsidiary that is not a Borrower or a
Guarantor;

(r)        joint ventures, corporate collaborations or strategic alliances in
the ordinary course of Borrower’s business consisting of the exclusive or
non-exclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash investments (net of
return) by Borrower do not exceed $500,000 in the aggregate;

(s)        Investments constituting accounts receivable arising in the ordinary
course of business, trade debt granted in the ordinary course of business or
deposits made in connection with the purchase price of goods or services in the
ordinary course of business; and

(t)        other Investments not otherwise permitted by Section 7.7 not
exceeding $500,000 in the aggregate outstanding at any time.

“Permitted Liens” are:

(a)        (i) Liens securing Indebtedness under clause (b) of the definition of
“Permitted Indebtedness” hereunder, and (ii) Liens arising under this Agreement
and the other Loan Documents

(b)        Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c)        Liens (including with respect to capital leases) (i) on property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) acquired or held by Borrower
or its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts, or (ii) existing on property (and
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) when acquired other than
Accounts, if the Lien is confined to such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof); provided, that any such Liens on Inventory described
in the foregoing subsections (i) and (ii) shall not secure Indebtedness in
excess of $50,000 at any given time;

(d)        Liens of carriers, warehousemen, materialmen, mechanics, suppliers,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto; provided, that any such Liens on Inventory
shall only secure liabilities in an aggregate amount not to exceed $50,000 at
any given time;

 

38



--------------------------------------------------------------------------------

(e)        Landlord liens arising by operation of law;

(f)        Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

(g)        leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;

(h)        non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business;

(i)        Liens in favor of custom and revenue authorities arising as a matter
of law to secure the payment of custom duties in connection with the importation
of goods;

(j)        Liens consisting of pledges of cash, cash equivalents or government
securities to secure swap or foreign exchange contracts or letters of credit,
provided that the amount of all such Liens does not exceed $500,000;

(k)        Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(l)        (i) the Whitney Easement and (ii) other easements, reservations,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar Liens affecting real property not interfering in any material respect
with the ordinary course of the business of Borrower;

(m)        deposits to secure the performance of bids, trade contracts (other
than for borrowed money), contracts for the purchase of property, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, incurred in the ordinary course of
business and not representing an obligation for borrowed money;

(n)        Liens existing on the Effective Date and shown on the Perfection
Certificate;

(o)        Liens in favor of other financial institutions arising in connection
with Borrower’s or any of its Subsidiaries’ deposit and/or securities accounts
held at such institutions, provided that Bank has a perfected security interest
in the amounts held in such deposit and/or securities accounts which are in the
name of Borrower or any Guarantor except as provided in Sections 3.3(b), 3.3(f)
and 4.2(i);

(p)        deposits to secure the performance of leases incurred in the ordinary
course of business and not representing an obligation for borrowed money so long
as each such deposit: (1) is made at the commencement of a lease or its renewal
when there is no underlying default under such lease, and (2) is in an amount
not exceeding Three Hundred Thousand Dollars ($300,000) in the aggregate;

(q)        any option or other agreement to purchase any asset of Borrower or
any Subsidiary the Transfer of which is permitted by Section 7.1;

(r)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(s)        Liens encumbering customary initial deposits and margin deposits, and
other Liens that are either within the general parameters customary in the
industry or incurred in the ordinary course of business, in each case, securing
Indebtedness under Hedging Contracts not in excess of $100,000 in the aggregate;

 

39



--------------------------------------------------------------------------------

(t)        Liens in favor of Bank of America N.A. or its affiliates to secure
Borrower’s Indebtedness permitted pursuant to clause (n) of the definition of
“Permitted Indebtedness”; and

(u)        Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (t), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness it secures may not
increase except by an amount equal to a reasonable premium or other reasonable
amount paid in connection with such refinancing and by an amount equal to any
existing, but unutilized, commitment thereunder.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Philippines Pledge Agreement” means a Pledge Agreement and/or other customary
documentation necessary to effect the pledge to Bank of all of the capital stock
held by USAPN in the Philippines Subsidiary in form and substance acceptable to
Bank.

“Philippines Subsidiary” means U.S. Auto Parts Network Philippines Corp., a
corporation organized under and by virtue of the laws of the Philippines.

“Prime Rate” means for any day the prime rate as reported in The Wall Street
Journal.

“Prime Rate Loan” means a Loan that bears interest based at the Prime Rate.

“Prime Rate Margin” means, from time to time, the following percentages per
annum, based upon the Borrower’s Maximum Funded Debt Ratio, as set forth below:

 

Maximum Funded Debt Ratio    Applicable Margin for
Prime Rate Loans Greater than 1.5:1.00    2.0% 1.00:1.00 through 1.5:1.00   
1.5% Less than 1.00:1.00    1.0%

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Loans.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other

 

40



--------------------------------------------------------------------------------

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral. A
Restricted License does not include a license of Intellectual Property by
vendors to Borrower with respect to the display of products on Borrower’s
website.

“Revolving Line” is an Advance or Advances in an amount equal to Ten Million
Dollars ($10,000,000).

“Revolving Line Maturity Date” is June 30, 2014.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form acceptable to Bank and approved by Bank in
writing, and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of the foregoing.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.3
hereof.

“Term Loan Amount” is an amount equal to Twenty Five Million Dollars
($25,000,000).

“Term Loan Maturity Date” is June 30, 2014.

“Term Loan Payment” is defined in Section 2.1.3(b).

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

“Whitney Easement” means that certain Transmission Easement by J.C. Whitney &
Company in favor of Illinois Power Company, dated as of June 22, 2009, recorded
on June 30, 2009 in the LaSalle County Recorder, Ottawa, IL, Record Number
2009-17156.

 

41



--------------------------------------------------------------------------------

“Whitney Seller Representative” is defined in the definition of “Whitney Stock
Purchase Agreement”.

“Whitney Sellers” is defined in the definition of “Whitney Stock Purchase
Agreement”.

“Whitney Stock Purchase” is the purchase by Go Fido of all of the issued and
outstanding shares of capital stock of ASAP pursuant to the Whitney Stock
Purchase Agreement. Simultaneously therewith, Go Fido’s parent, USAPN, has
entered into a guarantee of Go Fido’s obligations under the Whitney Stock
Purchase Agreement.

“Whitney Stock Purchase Agreement” is that certain Stock Purchase Agreement by
and among ASAP, 2000 Riverside Capital Appreciation Fund, L.P., a Delaware
limited partnership (the “Whitney Seller Representative”), the other
stockholders of ASAP listed on Exhibit A attached thereto (collectively with the
Whitney Seller Representative, the “Whitney Sellers”), and Go Fido.

“Whitney Stock Purchase Documentation” is collectively, the Whitney Stock
Purchase Agreement and all schedules, exhibits and annexes thereto and all side
letters and agreements affecting the terms thereof or entered into in connection
therewith.

[Signature page follows.]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: U.S. AUTO PARTS NETWORK, INC.

By

  /s/    Shane Evangelist

Name:

  Shane Evangelist

Title:

  Chief Executive Officer PARTS BIN, INC.

By

  /s/    Shane Evangelist

Name:

  Shane Evangelist

Title:

  President LOBO MARKETING, INC.

By

  /s/    Brian Hafer

Name:

  Brian Hafer

Title:

  President AUTOMOTIVE SPECIALTY ACCESSORIES AND PARTS, INC.

By

  /s/    Aaron E. Coleman

Name:

  Aaron E. Coleman

Title:

  President GO FIDO, INC.

By

  /s/    Shane Evangelist

Name:

  Shane Evangelist

Title:

  President WHITNEY AUTOMOTIVE GROUP, INC.

By

  /s/    Aaron E. Coleman

Name:

  Aaron E. Coleman

Title:

  President VALUE SOLUTIONS, INC.

By

  /s/    Houman Akhavan

Name:

  Houman Akhavan

Title:

  President PRIVATE LABEL PARTS, INC.

By

  /s/    Charles Fischer

Name:

  Charles Fischer

Title:

  President



--------------------------------------------------------------------------------

PACIFIC 3PL, INC.

By

  /s/    Rick Ellis

Name:

  Rick Ellis

Title:

  President AUTOMD, INC.

By

  /s/    Shane Evangelist

Name:

  Shane Evangelist

Title:

  President LOCAL BODY SHOPS, INC.

By

  /s/    David Hernandez

Name:

  David Hernandez

Title:

  President BANK: SILICON VALLEY BANK

By

  /s/    Peter Freyer

Name:

  Peter Freyer

Title:

  Vice President